DETAILED ACTION
This Action is in consideration of the Office’s withdrawal from issue of the Notice of Allowability mailed on September 12, 2022.  The application is re-opened for prosecution.  Claims filed on July 7, 2022 will be examined, where Claims 1 – 23 were canceled and Claims 24 – 45 were added.  Claims 24 – 45, where Claims 24 and 35 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 24 – 45 considered unpatentable for the reasons indicated below: 
Rejection of Claims 24 – 34 under 112, 2nd Paragraph.
Rejection of Claims 24 – 45 under 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding Claim 24, the claim limitation “module executing…a method for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Applicant’s specification discloses various modules that are loosely described to be performing the various steps.  However, the specification does not provide the particular algorithm that is used with the module to perform the claimed functions.
For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor. See Aristocrat, 521 F.3d 1328, 1333, (Fed. Cir. 2008). The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor. See WMS Gaming, Inc., 184 F.3d 1339 (Fed. Cir. 1999). The written description of the specification must at least disclose the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. See Aristocrat, 521 F.3d at 1338. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. See Finisar Corp., 523 F.3d 1323, 1340, (Fed. Cir. 2008).
A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if the written description of the specification discloses no corresponding algorithm. See Aristocrat, 521 F.3d at 1337-38. For example, merely referencing to a general purpose computer with appropriate programming without providing any detailed explanation of the appropriate programming, See Id. at 1334, or simply reciting software without providing some detail about the means to accomplish the function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. 112, sixth paragraph, even when one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See Finisar, 523 F.3d at 1340-41.
The specification does not disclose of structure for implementing the functional limitations since the specification provides an overall description of the purpose and result of each of the module, such as Fig. 6 and accompanying paragraphs for the claimed message analyzer module [See PGPub 2020/0267165, Figs. 1 and 5, Para. 0022-25; Fig. 6 and Para. 0097-119 (message analyzer module); Fig. 7 and Para. 0120-147 (community intelligence module); Fig. 8 and Para. 0148-170 (text generation module)].  There is no disclose of “how” the claimed modules are performing these various functions.
The Applicant is reminded that general purpose computers is not sufficient to provide the required structural disclosure, Aristocrat, 521 F.3d at 1338, and that indefiniteness analysis does not turn on the name of the structure that does the processing. See NetMoneylN, Inc. v. VergiSign, Inc., 545 F.3d 1359, 1366-67 (Fed. Cir. 2008). The Applicant's specification fails to provide any detailed explanation of the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. The applicant is reminded that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function is unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. See Supplemental Examination Guidelines, 76 FR at 7168. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
2.	Regarding Claims 25 – 34, the claims are rejected on their dependency of Claim 24 and because they do not provide further limitations that may be considered an algorithm for one of the claimed modules.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24 – 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
3.	Regarding Claim 24, the claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed databases, system processors, and multiple modules, using the broadest reasonable interpretation, may be interpreted merely as data and computer code.  Even if 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked, the Applicant’s specification does not disclose or provide any specific structure that can be interpreted as a machine or product of manufacture since a database is merely a data structure and system processors and modules are not disclosed to be tied to any type of hardware or device, not even a general purpose computer, thus the 35 U.S.C. 112(b) rejection or pre-AIA  35 U.S.C. 112, second paragraph.  Because there is no clear hardware structure or material described in the specification to be used to implement the above components, 
Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized. In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things."  They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.
4.	Regarding Claims 25 – 34, the claims are rejected based on their dependency on Claim 24 and because they do not provide additional limitations that make the claimed system statutory.
5.	Regarding Claims 24 and 35, the recite(s) a system and method of organizing human activity, such as managing interactions between people, including online communications.  The claimed modules are claimed to perform various functions that are concepts performed in the human mind, such as judgment decisions on whether certain comments are abusive or harmful and replying with a comment that attempts to remedy the abusive or harmful speech.  Therefore, the claimed subject matter is directed to a judicial exception.
The Supreme Court held that "simply appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patentable." Mayo, 132 S.Ct. at 1300. While the Office acknowledges the inventors endeavor to create an improved block cipher process, the subject matter of claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter. The Examiner notes the "useful, concrete and tangible result" test associated with State Street Bank & Trust Co.v. Signature Financial Group, Inc., 149 F.3d 1368, 1373 (Fed. Cir. 1998) is inadequate. "[W]hile looking for 'a useful, concrete and tangible result’ may in many instances provide useful indications of whether a claim is drawn to a fundamental principle or a practical application of such a principle, that inquiry is insufficient to determine whether a claim is patent-eligible under § 101 ." In re Bilski, 545 F.3d 943, 959-960 (Fed. Cir. 2008) (en banc ; see also Bilski v. Kappos, 130 S. Ct. 3218, 3231 (2010) ("[N]nothing in today's opinion should be read as endorsing interpretations of § 101 that the [CAFC] has used in the past. See, e.g. State Street, 149 F.3d, at 13873; AT&TCorp., 172 F.3d, at 1357.") It has been held: "[t]he four categories [of § 101] together describe the exclusive reach of patentable subject matter. If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009).
This judicial exception is not integrated into a practical application because the claims merely implement an abstract idea on a system. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the terms “modules,” “system processor,” “databases,” etc. are terms that merely indicate that the abstract idea is being applied within a system in a nonspecific manner.  See MPEP 2106.05(f).  Also, the term “online” is generally linking the use of the judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(h).  Therefore, the claimed system and method are not statutory. 
6.  	Regarding Claims 25 – 34 and 36 – 44, the claims are rejected based on their dependency on Claims 24 and 35 and because they do not provide additional limitations that make the claims statutory under 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2016/0261533; PGPub. 2015/0365366; PGPub. 2019/0089656.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496